Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2007/0247584).
Regarding claim 1, Li et al. (figures 3A-5B) discloses a liquid crystal display panel, comprising: 
an array substrate (400), a color filter substrate (310), a liquid crystal layer (500), a spacer (350), and a spacer pad (420-440); 
wherein the array substrate is disposed at a bottom of the liquid crystal display panel, and the color filter substrate corresponds to the array substrate and is disposed above the liquid crystal panel, and the liquid crystal layer is disposed between the array substrate and the color filter substrate; 
wherein the spacer (350) is also disposed between the array substrate and the color filter substrate and the spacer is configured to support the array substrate and the color filter substrate; and 
wherein the color filter substrate is provided with at least one semi-transparent region configured (side portions of the black matrix 320) to shield from light leakage when two sides of the array substrate are shifted, which reduces an aperture ratio of the liquid crystal display panel and a loss ratio of the liquid crystal display panel.
The limitations “wherein the color filter substrate is provided with at least one semi-transparent region configured to shield from light leakage when two sides of the array substrate are shifted, which reduces an aperture ratio of the liquid crystal display panel and a loss ratio of the liquid crystal display panel” are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 2, Li et al. (figures 3A-5B) discloses a color filter and a black matrix (320 and 330) disposed on the color filter substrate.
Regarding claim 3, Li et al. (figures 3A-5B) discloses the color filter comprises a red color filter, a green color filter, and a blue color filter.
Regarding claim 4, Li et al.
Regarding claim 5, Li et al. (figures 3A-5B) discloses wherein the at least one semi-transparent region is exposed within the black matrix using a gray tone mask or a half tone mask.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 5, Li et al. (figures 3A-5B) discloses wherein the spacer pad is disposed under the spacer and above the array substrate.
Regarding claim 9, Li et al. (figures 3A-5B) discloses a liquid crystal display panel, comprising: 
an array substrate (400), a color filter substrate (310), a liquid crystal layer (500), a spacer (350); 
wherein the array substrate is disposed at a bottom of the liquid crystal display panel, and the color filter substrate corresponds to the array substrate and is disposed above the liquid crystal panel, and the liquid crystal layer is disposed between the array substrate and the color filter substrate; 
wherein the spacer (350) is also disposed between the array substrate and the color filter substrate and the spacer is configured to support the array substrate and the color filter substrate; and 
wherein the color filter substrate is provided with at least one semi-transparent region configured (side portions of the black matrix 320) to shield from light leakage when two sides of the array substrate are shifted, which reduces an aperture ratio of the liquid crystal display panel and a loss ratio of the liquid crystal display panel.


Regarding claim 10, Li et al. (figures 3A-5B) discloses a color filter and a black matrix (320 and 330) disposed on the color filter substrate.
Regarding claim 11, Li et al. (figures 3A-5B) discloses wherein the color filter comprises a red color filter, a green color filter, and a blue color filter.
Regarding claim 12, Li et al. (figures 3A-5B) discloses wherein the at least one semi-transparent region is disposed between the red color filter and the black matrix, between the green color filter and the black matrix, and between the blue color filter and the black matrix.
Regarding claim 13, Li et al. (figures 3A-5B) discloses wherein the at least one semi-transparent region is exposed within the black matrix using a gray tone mask or a half tone mask.
Regarding claim 14, Li et al. (figures 3A-5B) discloses wherein the at least one semi-transparent region comprises a first semi-transparent region, a second semi-transparent region, a third semi-transparent region, a fourth semi-transparent region, a fifth semi-transparent region, a sixth semi-transparent region, a seventh semi-transparent region, an eighth semi-transparent region, a ninth semi-transparent region, a tenth region semitransparent, an eleventh semi-transparent region, and a twelfth semi-transparent region (side portions of the black matrix 320 of different pixels).
Regarding claim 15, Li et al. (figures 3A-5B) discloses wherein the first semi-transparent region corresponds to the second semi-transparent region, the third semi-transparent region corresponds to the fourth semi-transparent region, the fifth semi-transparent region corresponds 
Regarding claim 16, Li et al. (figures 3A-5B) discloses wherein lengths, widths, and heights of the first semi-transparent region, the second semi-transparent region, the fifth semi-transparent region, the sixth semi-transparent region, the ninth semi-transparent region, and the tenth semi-transparent region are same, and lengths, widths, and heights of the third semi-transparent region, the fourth semi-transparent region, the seventh semi-transparent region, the eighth semi-transparent region, the eleventh semi-transparent region, and the twelfth semi-transparent region are same (side portions of the black matrix 320 of different pixels).
Regarding claim 17, Li et al. (figures 3A-5B) discloses wherein a thickness of the at least one semi-transparent region is less than a thickness of the black matrix, and a width of the at least one semi-transparent region is greater than, less than, or equal to a width of the black matrix (side portions of the black matrix 320 are slanted).
Regarding claim 18, Li et al. (figures 3A-5B) discloses wherein a part between the black matrix and the at least one semi-transparent region is at a round angle or a right angle.
Regarding claim 19, Li et al. (figures 3A-5B) discloses a method of manufacturing a liquid crystal display panel for improving moire, comprising: S10, providing a color filter substrate (310); S20, attaching a plurality of color filters to the color filter substrate (figure 5B); S30, forming a black matrix between two adjacent color filters (320 and 330); and S40, forming at least one semi-transparent region at an edge of the black matrix (side portions of the black matrix 320 of different pixels).


Regarding claim 20, Li et al. (figures 3A-5B) discloses wherein the two adjacent color filters have different colors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2007/0247584) in view of Hashimoto (US 2013/0278858).
Regarding claim 6, Li et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Li et al. is silent regarding a sealant.  Hashimoto (figure 2) teaches a sealant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sealant as taught by Hashimoto in order to seal the liquid crystal layer and suppress leakage of light. 
Regarding claim 7, Hashimoto (figure 2) teaches wherein the sealant is disposed between the array substrate and the color filter substrate, outside the liquid crystal layer, and a periphery of the liquid crystal display panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871